Title: From Alexander Hamilton to George Ingersoll, 16 September 1799
From: Hamilton, Alexander
To: Ingersoll, George


          
            Sir
            New York Sept. 16th. 1799
          
          In the absence of Major Brooks I address myself to you on the subject of your letter to him of the 4th. Instant
          The regulation for allowance of fuel which was transmitted is not finally adopted, but still under consideration, and will receive such alterations as may be deemed necessary, in the mean time the old regulation is to continue, and be your guide until ordered to conform to a new one.
          You will still continue to address yourself to Major Brooks on subjects relative to your Duties and station notwithstanding the present & in the form pursued by the letter now acknowledged
          With great consideration I am Sir yr. obedt. servt.
          
            A Hamilton
          
           Capt Ingersol—
        